Bullard, J.,

delivered the opinion of the court.
The appellee moves to dismiss this appeal, for want of a statement of facts. The record shows, that before the appeal was granted, the judge certified a statement of the facts proved on the trial, which appears to have been previously submitted to the opposite party, but to which he refused his assent. Under the article 603 of the Code of Practice, we are of opinion, this is sufficient to authorise this court to examine the case On its merits.
The defendant and appellee is sued as surety on an injunction bond, and the plaintiffs allege special damage, consequent on the wrongful issuing of the injunction. The case was tried by a jury, whose verdict was in favor of the defendant, and the plaintiffs appealed. ■
. It appears that the ’ present plaintiffs, in the suit of injunction, put in an answer, praying for a dissolution of the injunction, and for judgment against the principal and surety ■on the bond, in reconvention for the amount of the original judgment against Lazarus, and for twenty per cent, damages. The injunction was dissolved, with costs, but no damages are added, according to the provisions of the statute. Session Acts of 1831, 102, sec. 3.
In this judgment the parties appear to have acquiesced. The answer in the present case sets up substantially the former judgment as a bar to the present action, and alleges that the party is entitled, under the statute, only to such damages as the Court might award when the injunction was dissolved.
Whether, as it relates to the surety, an action can be maintained on the bond, distinct from the one in which it *65was given, and in which, under the statute, the court is bound to pronounce on the penalty, may be well questioned. Be that, however, as it may, we are clearly of opinion, that .... , , J , * , r , m this suit the plaintiff can recover only such damages as he may prove, independently of the interest and damages to which he might be entitled, under the provisions of the statute. The question of damages was left to the jury, and we find nothing in the evidence to authorise us to reverse their finding. . x
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.